USDC IN/ND case 3:20-cv-00269-RLM-MGG document 4 filed 06/01/20 page 1 of 4


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                            SOUTH BEND DIVISION

 MICHAEL ABRAHAM MISENER,

                         Plaintiff,

                   v.                      CAUSE NO.: 3:20-CV-269-RLM-MGG

 MARSHALL COUNTY SHERIFF
 DEPT, et al.,

                         Defendants.

                             OPINION AND ORDER

      Michael Abraham Misener, a prisoner without a lawyer, filed a complaint.

The court must review the merits of a prisoner complaint and dismiss it if the

action is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune from such

relief. 28 U.S.C. § 1915A. A filing by an unrepresented party “is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to

less stringent standards than formal pleadings drafted by lawyers.” Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations omitted). “In order

to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that

defendants deprived him of a federal constitutional right; and (2) that the

defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667, 670

(7th Cir. 2006).

      Mr. Misener alleges that, since his August 15, 2019 arrival at the Marshall

County Jail, Sheriff Hassel and Jail Holcomb have subjected him to overcrowded

conditions and assigned to sleep on the floor without a cot or bunk or near toilets
USDC IN/ND case 3:20-cv-00269-RLM-MGG document 4 filed 06/01/20 page 2 of 4


or showers as other inmates used them. He was also deprived of showers and

recreation time from August 15 to August 21. Because Mr. Misener is a pretrial

detainee, the court must assess his claims under the Fourteenth Amendment

instead of the Eighth Amendment. See Mulvania v. Sheriff of Rock Island Cty.,

850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due Process

Clause prohibits holding pretrial detainees in conditions that amount to

punishment.” Id. “A pretrial condition can amount to punishment in two ways:

first, if it is imposed for the purpose of punishment, or second, if the condition

is not reasonably related to a legitimate goal—if it is arbitrary or purposeless—a

court permissibly may infer that the purpose of the government action is

punishment.” Id. A pretrial detainee can “prevail by providing only objective

evidence that the challenged governmental action is not rationally related to a

legitimate governmental objective or that it is excessive in relation to that

purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466, 2473 (2015). Giving him the

favorable inferences to which he is entitled at this stage of the proceedings, Mr.

Misener states a plausible Fourteenth Amendment claim against Sheriff Hassel

and Bo Holcomb.

      Mr. Misener also names the Marshall County Sheriff’s Department as a

defendant. In some areas of law, employers are liable for some wrongful conduct

by employees, but that isn’t the law in cases brought under § 1983. Gayton v.

McCoy, 593 F.3d 610, 622 (7th Cir. 2010). To pursue a claim under § 1983

against a local governmental entity, a plaintiff must show that his constitutional

injury was the result of that entity’s official policy or practice. Rice ex rel. Rice v.



                                           2
USDC IN/ND case 3:20-cv-00269-RLM-MGG document 4 filed 06/01/20 page 3 of 4


Corr. Med. Servs., 675 F.3d 650, 675 (7th Cir. 2012). Because Mr. Misener

alleges that the Marshall County Sheriff’s Department maintained a policy or

practice of assigning inmates to sleep on the floor, he may proceed on a claim

against that defendant.

      Mr. Misener also seeks injunctive relief to remedy the overcrowded

conditions at the Marshall County Jail. Counsel from the American Civil Liberties

Union are already pursuing this claim on his behalf in a class action lawsuit in

Miller v. Marshall County, 3:19-cv-842 (N.D. Ind. filed Sept. 26, 2019), so the

court declines to allow Mr. Misener to proceed on this claim in this case. See

McReynolds v. Merrill Lynch & Co., 694 F.3d 873, 888–89 (7th Cir. 2012) (“The

district court has broad discretion to dismiss a complaint for reasons of wise

judicial administration whenever it is duplicative of a parallel action already

pending in another federal court.”).

      For these reasons, the court:

      (1) GRANTS Michael Abraham Misener leave to proceed on a Fourteenth

Amendment claim for money damages against Sheriff Hassel and Sergeant

Holcomb for subjecting him to overcrowded conditions since August 15, 2019;

      (2) GRANTS Mr, Misener leave to proceed on a Fourteenth Amendment

claim against the Marshal County Sheriff’s Department for maintaining a policy

or practice of assigning inmates to sleep on the floor;

      (3) DISMISSES all other claims;

      (4) DIRECTS the clerk and the United States Marshals Service to issue and

serve process on Sheriff Hassel, Sergeant Holcomb, and the Marshall County



                                        3
USDC IN/ND case 3:20-cv-00269-RLM-MGG document 4 filed 06/01/20 page 4 of 4


Sheriff’s Department at the Marshall County Jail with a copy of this order and

the complaint (ECF 1) as required by 28 U.S.C. § 1915(d); and

      (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Sheriff Hassel, Sergeant

Holcomb, and the Marshall County’s Sheriff Department to respond, as provided

for in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the

claims for which Michael Abraham Misener has been granted leave to proceed in

this screening order.

      SO ORDERED on June 1, 2020

                                            s/ Robert L. Miller, Jr.
                                            JUDGE
                                            UNITED STATES DISTRICT COURT




                                        4
